Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 4, 2014

                                       No. 04-14-00225-CV

                             IN THE INTEREST OF M.A., A Child,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-01618
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights,
the notice of appeal was filed in the trial court on March 19, 2014. The clerk’s record was due
on March 31, 2014. See TEX. R. APP. P. 35.1. On April 3, 2014, the district clerk filed a
notification of late record. The notice stated that the notice of appeal was not routed to the
appeals clerk and the record will not be completed until April 25, 2014.
        Appeals of parental termination orders must be given priority over other appeals. See
TEX. FAM. CODE ANN. § 263.405(a) (West 2014). The children’s “need for permanence is the
paramount consideration for [their] present and future physical and emotional needs.” See
Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas
1995, no writ). This court must render its decision “with the least possible delay,” and delays in
obtaining the clerk’s record will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re
J.L., 163 S.W.3d 79, 82 (Tex. 2005) (quoting TEX. FAM. CODE ANN. § 263.405(a)).
        The clerk’s motion for extension of time to file the clerk’s record is GRANTED IN
PART. The clerk’s record must be filed with this court by April 14, 2014. See TEX. R. APP.
P. 35.3(c) (limiting an extension in an accelerated appeal to ten days).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court